DISMISS and Opinion Filed September 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00810-CV

                  SHERONDA WEBSTER, Appellant
                              V.
ELDORADO HEIGHTS SECTION II HOMEOWNERS ASSOCIATION, INC., Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-01874-2018

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The Court questioned its jurisdiction over this appeal as the clerk’s record contained an

order granting appellant’s motion for new trial. We instructed appellant to file, by August

27, 2018, a letter brief addressing the jurisdictional issue and cautioned her that failure to comply

may result in dismissal of the appeal without further notice. Appellant has not complied.

       An order granting a new trial deprives an appellate court of jurisdiction over an

appeal. See Yan v. Jiang, 241 S.W.3d 930, 930 (Tex. App.—Dallas 2008, no pet.). The trial court

signed the judgment on May 15, 2018. Appellant filed a timely motion for new trial on May

24, 2018. The trial court signed an order granting the motion for new trial on August 10, 2018.

       Because the trial court has granted a new trial, this Court lacks jurisdiction over this appeal.
      Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(a).




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




180810F.P05




                                            –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 SHERONDA WEBSTER, Appellant                      On Appeal from the 401st Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00810-CV       V.                      Trial Court Cause No. 401-01874-2018.
                                                  Opinion delivered by Chief Justice Wright.
 ELDORADO HEIGHTS SECTION II                      Justices Evans and Brown participating.
 HOMEOWNERS ASSOCIATION, INC.,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee ELDORADO HEIGHTS SECTION II HOMEOWNERS
ASSOCIATION, INC. recover its costs of this appeal from appellant SHERONDA WEBSTER.


Judgment entered September 19, 2018.




                                            –3–